[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANT'S MOTION TO DISMISS
On November 23, 1990 the plaintiffs filed a single count complaint against the defendant, Town of West Hartford, under General Statutes 13a-103, seeking a hearing and an order requiring the defendant to maintain Geneva Avenue, a public highway in West Hartford.
On January 2, 1991 the defendant filed an appearance and on April 24, 1992 filed an objection and Notice of Intent to argue against plaintiffs' motion to revise its complaint. On August 7, 1992, defendant filed a motion to dismiss based on the grounds that the plaintiffs failed to (1) file the return of process at least six days prior to the return date, (2) serve the complaint twelve days before the return date, (3) provide a bond, (4) serve a "writ or summons," and (5) provide a recognizance of a third party for costs.
"The motion to dismiss shall be used to assert . . . lack of jurisdiction over the subject matter, . . . lack of jurisdiction over the person, . . . insufficiency of process, and . . . insufficiency of service of process." Practice Book 143. Practice Book 144 provides that "Any claim of lack of jurisdiction over the person . . . or insufficiency of process or insufficiency of service of process is waived if not raised by a motion to dismiss filed within the time provided by Sec. 142" [within thirty days of the filing of an appearance].
Plaintiff argues that because the defendant filed its motion to dismiss more than thirty days after it filed its appearance, it has waived claims of lack of jurisdiction over the person, insufficiency of process or insufficiency of service of process. Indeed, defendant did not file this motion to dismiss until more than seven months after it filed its appearance. In the interim, on April 24, 1991, defendant filed an objection and notice of intent to argue against the plaintiffs' motion to revise their complaint.
Our practice book provides appropriate corrective remedies with respect to failures to file a writ of summons, CT Page 11022 a bond a recognizance for costs and failure to return process in a timely fashion. Defendant's motion to dismiss must be denied because it was filed in an untimely fashion, so long after it filed an appearance.
Motion to Dismiss denied.
WAGNER, J.